The plaintiff in error, Harry Sanders, was tried and convicted at the July, 1912, term of the county court of McCurtain county on a charge of having the unlawful possession of intoxicating liquor with intent to sell the same, and his punishment fixed at imprisonment in the county jail for a period of thirty days and a fine of fifty dollars. Upon a careful examination of the record we find no error sufficient to justify a reversal of the judgment of the trial court. It is therefore affirmed.
The clerk is directed to issue the mandate instanter. *Page 724